Title: From George Washington to Samuel Huntington, 21 October 1779
From: Washington, George
To: Huntington, Samuel


        
          Sir
          Head Quarters—West-point 21st Octbr 1779.
        
        I have been honored with your Excellency’s favor of the 14th inclosing an act of Congress of the same date, expressive of their sense of the plan and execution of the expedition under the command of Major General Sullivan. I feel it a principal satisfaction, that the discharge of my duty, and the conduct of the troops, should meet with the approbation of Congress.
        Herewith your Excellency will receive an extract of a letter from Colonel Brodhead, relative to his expedition against the Mingo & Muncy Indians, and that part of the Senecas, on the Alleghany river. I congratulate you on his success.
        By very recent accounts from the posts at Kings ferry, it would appear that every thing is in the utmost readiness for an immediate evacuation of Verplank and Stoney-points. It is however, by no means evident, whether the evacuation is to be immediate, (tho’ this would rather seem the intention) or only to be executed, in case of the Counts appearing against New-York.
        The enemy at New-York continue their preparations, to provide against a combined attack, and for a concentration of their whole force. They are taking measures also, to render the passage to them, by water, as difficult as possible. A letter from Elizabeth Town, mentions that [“]eight ships (one of which is the Strumbulo an Indiaman) are sunk on the buoy, on the point of the East-bank an exact S. west course. Ten others are lying ready to sink from the point of the West bank in a line to where the others terminate, leaving a space only for one ship to pass at a time.” In a letter from General Gates of the 15th instant, he writes me that, “my intelligence from all quarters, and reports from all stations, announces the enemy are preparing to evacuate Newport; monday or tuesday it is imagined they will take their departure. A deserter from the 22d Regt mortally wounded, but rescued by a party of our soldiers, declares, the whole of the troops, now on Rhode Island, are bound to the West-Indies; this may be; but I believe they will first visit New-York”: This is the substance of my intelligence, since my last communication with Congress. I have the honor to be, with the greatest respect Your Excellencys Most obt & hble servt
        
          Go: Washington
        
       